Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1, 3-4 and 9 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. 7-13 (¶12-18), directed to an inertial sensor package wherein intrusion of a sealing component 63 is suppressed by a first cylindrical protrusion 91 being inserted into a second cylindrical protrusion 92, wherein the substrate surface under the second protrusion is flat, and the second protrusion 92 is disposed not to contact an inertial sensor, suppressing contact between scattered sealing component 63 and an inertial sensor
Species 2 – fig. 14 (¶19, ¶72), directed to an inertial sensor package wherein intrusion of a sealing component 63 is suppressed by a first cylindrical protrusion 91 being into a second cylindrical protrusion 92, wherein the substrate surface under the second protrusion is configured with a reservoir 93, and the second protrusion 92 is disposed an inertial sensor, suppressing contact between scattered sealing component 63 and an inertial sensor
Species 3 – fig. 15 (¶20, ¶78), directed to an inertial sensor package wherein intrusion of a sealing component 63 is suppressed by configuring the cylindrical protrusions 91-92 such that sealing component 63 scattering along a line L defined by the first protrusion 91 is blocked by the side walls of the second protrusion, and the first protrusion is not inserted into the second protrusion 92, wherein the substrate surface under the second protrusion is flat, and the second protrusion 92 is disposed not to contact an inertial sensor, suppressing contact between scattered sealing component 63 and an inertial sensor
Species 4 – fig. 16 (¶21, ¶83), directed to an inertial sensor package wherein intrusion of a sealing component 63 is suppressed by a first cylindrical protrusion 91 being inserted into a second cylindrical protrusion 92, wherein the substrate surface under the second protrusion is flat, and the second protrusion 92 is disposed to contact the proof mass of an inertial sensor to prevent excessive movement of the proof mass

If Applicant elected species 1, a further election is required below:
Subspecies 1A – fig. 8, wherein the circumferences of the protrusions 91-92 are continuous so as to more fully contain scattered sealing component 63, wherein the protrusions are cylindrical with respective constant wall thicknesses, and wherein the wall of the hole is directly connected with the inner wall of the first protrusion
Subspecies 1B – fig. 9, wherein the circumferences of the protrusions 91-92 comprise gaps K to specifically direct scattered sealing component 63 away 
Subspecies 1C – fig. 10, wherein the protrusions 91-92 are conical, and the second protrusion 92 has a varying wall thickness in the Z direction, and wherein the wall of the hole 62 is directly connected with the inner wall of the first protrusion 91
Subspecies 1D – fig. 11, wherein the protrusions 91-92 are cylindrical, and the first protrusion 91 has a varying wall thickness in the Z direction, and wherein the wall of the hole 62 is directly connected with the inner wall of the first protrusion 91
Subspecies 1E – fig. 12, wherein the protrusions 91-92 are cylindrical with constant respective wall thicknesses and wherein the wall of the hole 62 is separated from the inner wall of the first protrusion 91 by an internally facing step C formed by the inner diameter r1 of the first protrusion 91 being larger in width than the narrow end of the hole 62
Subspecies 1F – fig. 13, wherein the protrusions 91-92 are cylindrical with constant respective wall thicknesses and wherein the wall of the hole 62 is separated from the inner wall of the first protrusion 91 by an externally facing step C formed by the inner diameter r1 of the first protrusion 91 being smaller in width than the narrow end of the hole 62

Whatever Applicant elected above, a further election is required below:
Subspecies A – fig. 17 and ¶87-90, directed to an embodiment wherein a device incorporating the inertial sensor is an electronic device
Subspecies B – figs. 20-22 and ¶89-108, directed to an embodiment wherein a device incorporating the inertial sensor is a vehicle

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.P./Examiner, Art Unit 2853                                           

/JILL E CULLER/Primary Examiner, Art Unit 2853